Citation Nr: 1630849	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 and August 1962 in the United States Army, with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the May 2014 Statement of the Case issued by the RO, the Veteran submitted a June 2014 statement which the RO accepted as a Form 9 Substantive Appeal.  The Veteran also submitted private medical records, which led to the RO issuing a March 2015 Supplemental Statement of the Case (SSOC).  The Veteran then submitted an April 2015 Form 9 Substantive Appeal in which he requested a videoconference hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104  (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e)  (2015).  In the present appeal, the Veteran has requested a videoconference hearing, and as a result, remand is necessary in order to schedule the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




